EXHIBIT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Report of WhistlePig Enterprises, Inc. (the "Company") on Form 10-KSB as filed with the Securities and Exchange Commission (the "Report"), I, Timothy Clifford, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 20, 2008 By: /s/ Timothy Clifford Timothy Clifford Chief Financial Officer
